Citation Nr: 1537908	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from July 2007 to July 2008.

This case comes to the Board of Veterans' Appeals  (Board) on appeal of a July 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), that granted service connection for bilateral hearing loss and assigned a zero percent rating. 

In July 2015, a Board personal hearing was held before the undersigned at the RO. A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

For the entire appeal period, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level I designations in the right ear and in the left ear. 

CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for hearing loss, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a July 2009 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained. VA treatment records dated from are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in 2008 and 2015 to obtain medical evidence as to the nature and severity of the service-connected bilateral hearing loss.  The Board finds that the VA examinations are adequate for rating purposes. The examinations were performed by licensed audiologists based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Audiometric testing and controlled speech discrimination tests were performed.  The examination reports are accurate and fully descriptive and include an assessment as to whether the hearing loss caused impairment in the Veteran's ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the July 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of the severity of the disability and to determine if there was outstanding evidence.  The Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.3, 4.7. 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear. 38 C.F.R. § 4.85(b). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent. 38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz ).

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period. 

Upon VA audiometric evaluation in October 2008, right ear hearing was 5 decibels at 500 Hertz; 10 decibels at 1000 Hertz; 30 decibels at 2000 Hertz; 50 decibels at 3000 Hertz; and 40 decibels at 4000 Hertz.  Left ear hearing was 10 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 35 decibels at 2000 Hertz; 45 decibels at 3000 Hertz; and 45 decibels at 4000 Hertz. 

The average puretone threshold for the right ear was 32 decibels and in the left ear was 35 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The findings of the October 2008 evaluation translates to level I hearing loss in the right and left ears when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Upon VA audiometric evaluation in April 2015, right ear hearing was 5 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 30 decibels at 2000 Hertz; 55 decibels at 3000 Hertz; and 50 decibels at 4000 Hertz.  Left ear hearing was 10 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 45 decibels at 2000 Hertz; 45 decibels at 3000 Hertz; and 50 decibels at 4000 Hertz.

The average puretone threshold for the right ear was 38 decibels and in the left ear was 40 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The findings of the April 2015 evaluation translates to level I hearing loss in the right and left ears when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that the audiometric evaluations dated in August 2007, July 2009, November 2009, and August 2011 did not comply with 38 C.F.R. § 4.85(a) because the evaluations either did not include a controlled speech discrimination test (Maryland CNC) or did not specify if the speech discrimination test a controlled speech discrimination test (Maryland CNC).  Thus, these evaluation could not be used as examinations for VA purposes.

Regarding the functional effect the hearing loss has on the Veteran's occupation, the February 2014 VA examination report noted that the hearing loss impacted the Veteran's ability to work in that he misses conversation and requires repetitions. He also noted difficulty hearing in the presence of competing noise and hearing the television.  The veteran has been issued hearing aids. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, on this record, an initial compensable disability evaluation is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal period. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the right ear hearing loss has remained stable for the entire appeal period.  A zero percent evaluation and no higher is warranted for the service-connected bilateral hearing loss for the entire appeal period. 

In so finding, the Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  Specifically, the Board acknowledges that the Veteran's assertion that he currently has to wear hearing aids and that he misses parts of conversations due to his hearing problems. See Hearing Transcript.  The Board notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation. See, e.g., Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran is not shown to have the requisite education, experience and training to determine the severity level of his service-connected bilateral hearing loss as it applies to the rating schedule. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  The Board finds that the VA examinations afforded to the Veteran are more probative in establishing his specific level of hearing loss in light of the Rating Schedule.  Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of all the relevant evidence is against the claim.

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application. Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased rating for bilateral hearing loss must be denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. 

Here, the schedular rating criteria used to rate the Veteran's bilateral hearing loss reasonably describe and assess his disability levels and symptomatology. The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

An initial compensable rating for the service-connected bilateral hearing loss is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


